



EXHIBIT 10.33



THIRD AMENDMENT


THIS THIRD AMENDMENT TO THE RECEIVABLES SALE AND CONTRIBUTION AGREEMENT (this
“Amendment”), dated as of November 30, 2016, is entered into by and among
T-Mobile PCS Holdings LLC, a Delaware limited liability company (“T-Mobile PCS
Holdings”), and T-Mobile Airtime Funding LLC, a Delaware limited liability (the
“Funding Purchaser”).
WHEREAS, T-Mobile PCS Holdings and the Funding Purchaser are parties to that
certain Receivables Sale and Contribution Agreement, dated as of February 26,
2014, as amended by that certain First Amendment to the Receivables Sale and
Contribution Agreement, dated as of November 28, 2014 and that certain Second
Amendment to the Receivables Sale and Contribution Agreement, dated as of
January 9, 2015 (collectively, the “Agreement”);
WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.
Defined Terms. Capitalized terms used and not otherwise defined herein are used
as defined in the Agreement.



2.
Amendment to Section 2.01(a)(i). Effective as of the date hereof, Section
2.01(a)(i) of the Agreement is amended and restated in its entirety to read as
follows:



“(a)(i) Subject to the terms and conditions set forth in this Agreement and
other than with respect to the sales, transfers, assignments, set-overs and
conveyances contemplated by clauses (ii) and (iii) below, T-Mobile PCS Holdings
on the Closing Date and each Business Day thereafter shall sell, transfer,
assign, set-over and otherwise convey, and the Funding Purchaser shall purchase
or accept as a capital contribution, as set forth in Section 2.01(c), by
transfer of individual whole Receivables, all of T-Mobile PCS Holdings’ right,
title and interest in and to the Eligible Receivables with aggregate Nominal
Values equal to 95% of the Nominal Values of Receivables purchased by T-Mobile
PCS Holdings from the Originators on such Business Day and not previously sold
to the Funding Purchaser, and all associated Related Rights (including all
Collections associated with the foregoing). Such Receivables shall be selected
by T-Mobile PCS Holdings in a manner which satisfies the requirements of Section
7.1(m)(i) of the Receivables Purchase Agreement and such sale shall be reflected
in its records in accordance with Section 6.06. The parties agree that the sales
and contributions of Receivables by T-Mobile PCS Holdings to the Funding
Purchaser under this Agreement shall be sales and contributions of whole
Receivables and not participation interests in whole Receivables.”
3.
Amendment to Section 5.02. Effective as of the date hereof, Section 5.02 of the
Agreement is amended and restated in its entirety to read as follows:



“Repurchases of Aged Written-Off Receivables; Retransfers of EPS Receivables. In
the event that the Funding Purchaser, pursuant to Section 5.1 of the Receivables
Purchase Agreement,


Third Amendment to Contribution Agreement

--------------------------------------------------------------------------------





repurchases from the Purchaser Aged Receivables or Receivables that immediately
prior to such repurchase will become Written-Off Receivables (each such
Receivable, an “Incipient Written-Off Receivable”), then without further action
on the part of T-Mobile PCS Holdings or the Funding Purchaser, such Aged
Receivables or Incipient Written-Off Receivables shall be immediately thereafter
repurchased by T-Mobile PCS Holdings at a repurchase price equal to the original
Purchase Price for such Receivable (an amount equal to (a) the Outstanding
Balance of such Purchased Receivable on the date or repurchase minus (b) the
Discount with respect to such Purchased Receivable). Such repurchase prices
shall be paid by T-Mobile PCS Holdings in cash to the Funding Purchaser. In the
event that Purchased Receivables that have become EPS Receivables are
retransferred to Funding Seller pursuant to Section 5.1(a) of the Receivables
Purchase Agreement, then without further action on the part of T-Mobile PCS
Holdings or the Funding Purchaser, such Purchased Receivables that have become
EPS Receivables shall be immediately thereafter retransferred to T-Mobile PCS
Holdings. Such repurchases and retransfers shall be made on the same date and on
the same terms of the repurchases and retransfers to take place under Section
5.1 of the Receivables Purchase Agreement. All such repurchases and retransfers
shall be made without recourse to, and without warranty of any kind by, the
Funding Purchaser, and all representations and warranties are hereby expressly
disclaimed.”
4.
Representations and Warranties. Each of the parties hereto hereby represents and
warrants that this Amendment constitutes the legal, valid and binding obligation
of such party, enforceable against it in accordance with its terms, except as
limited by bankruptcy, insolvency or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to the general principals of equity.



5.
Agreement in Full Force and Effect as Amended. Except as specifically amended
hereby, the Agreement shall remain in full force and effect and is hereby
ratified and reaffirmed by the parties hereto. All references to the Agreement
shall be deemed to mean the Agreement as modified hereby. The parties hereto
agree to be bound by the terms and conditions of the Agreement as amended by
this Amendment, as though such terms and conditions were set forth herein.



6.
Counterparts. This Amendment may be executed by different parties on any number
of counterparts, each of which shall constitute an original and all of which,
taken together, shall constitute one and the same agreement.



7.
Further Amendment. This Amendment may not be amended or otherwise modified
except as provided in the Agreement.



8.
Section Headings. The section headings in the Amendment are for reference only
and shall not affect the construction of this Amendment.



9.
Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 8.06, 8.12
and 8.13 of the Agreement are hereby incorporated by reference as if fully set
forth herein, except that references therein to “this Agreement” shall be
construed herein as references to the Agreement, as amended by this Amendment.





Third Amendment to Contribution Agreement

--------------------------------------------------------------------------------





[SIGNATURE PAGES FOLLOW]
 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date written
above.
T-MOBILE AIRTIME FUNDING LLC, as
T-MOBILE PCS HOLDINGS LLC, as seller
Funding Purchaser
 
 
 
 
 
By: /s/ Dirk Wehrse  
By: /s/ Dirk Wehrse
Name: Dirk Wehrse
Name: Dirk Wehrse
Title: Senior Vice President, Treasury &
Title: Senior Vice President, Treasury &
Treasurer
Treasurer



Third Amendment to Contribution Agreement

--------------------------------------------------------------------------------





ACKNOWLEDGED AND ACCEPTED:
T-MOBILE US, INC., as Performance
 
Guarantor
 
 
 
 
 
By: /s/ Dirk Wehrse  
 
Name: Dirk Wehrse
 
Title: Senior Vice President, Treasury &
 
Treasurer
 



Third Amendment to Contribution Agreement

--------------------------------------------------------------------------------





BILLING GATE ONE LLC, as Purchaser under the Master Receivables Purchase
Agreement
By: Billing Gate One Trust, as Manager
 
By: Wells Fargo Delaware Trust Company, National Association, solely as Trustee
and not in its individual capacity
 
 
 
 
T-MOBILE US, INC., as Performance
 
Guarantor
 
 
 
 
 
By: /s/ Sandra Battaglia
 
Name: Sandra Battaglia
 
Title: Vice-President
 
 
 



Third Amendment to Contribution Agreement

--------------------------------------------------------------------------------





LANDESBANK HESSEN-THÜRINGEN LANDESBANK HESSEN-THÜRINGEN, as Bank Purchasing
Agent and a Bank Purchaser
 
 
 
 
By: /s/ Bjoern Mollner         
By: /s/ Bjorn Reinecke 
Name: Bjoern Mollner
Name: Bjorn Reinecke
Title: V.P.
Title: Assistant Vice President
 
 



Third Amendment to Contribution Agreement

--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DÜSSELDORF BRANCH, as a Bank
 
 
 
 
By: /s/ Mr. Kuzuhara        
By: /s/ Mr. Stamm
Name: Mr. Kuzuhara
Name: Mr. Stamm
Title: Managing Director
Title: Managing Director
 
 





Third Amendment to Contribution Agreement